DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 1-8, drawn to a method for producing a mono-cell.
Group II, Claim 8, drawn to a mono-cell joining device.



Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a method for producing a mono-cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yang et al. (US 2015/0033547).
Specifically, Yang teaches a method of manufacturing an electrode assembly (Abstract, [0002]). As illustrated in Figures 1-6, 14, Yang teaches that the method comprises alternately stacking separators and electrodes ([0047]-[0053], [0059], [0090]-[0091]). As illustrated in Figures 1-6, 14 (and described in [0047]-[0053], [0059], [0090]-[0091]), Yang teaches that the method comprises:
a step of joining, one by one, a first electrode (10, 111) that is previously cut into a predetermined shape by a cutter (C1), to one surface of a strip of continuously conveyed first separator (20), 
a step of joining, one by one, a second electrode (30, 113) that is previously cut into a predetermined shape (that is different than the aforementioned predetermined shape of the first electrode) by a cutter (C2), to the other surface of the first separator,
a step of joining a strip of continuously conveyed second separator (40) to a surface of the second electrode such that a stack is formed,
and a step of cutting, via a mold cutter (60), the stack between adjacent first electrodes.
As illustrated in Figures 3-4, Yang teaches that the mold cutter comprises an upper mold (62), a lower mold (64), and a cutting block (66). As illustrated in Figures 1, 3-4, the positioning of the first electrode is “detected” (i.e. “detected” insofar as the first electrode is positioned so as to maintain a 
	Accordingly, Yang teaches the instantly claimed invention of independent Claim 1.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729